UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number [811-05037] [Professionally Managed Portfolios] (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric Falkeis Professionally Managed Portfolios 777 E. Wisconsin Ave. Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period: December 31, 2010 Item 1. Schedule of Investments. CAN SLIM Select Growth Fund SCHEDULE OF INVESTMENTS at December 31, 2010 (Unaudited) Shares Value COMMON STOCKS: 88.9% Administrative Services: 1.6% Kforce, Inc. * $ Portfolio Recovery Associates, Inc. * Air Transportation: 0.9% LAN Airlines SA - ADR Apparel Manufacturing: 1.3% Columbia Sportswear Co. Steven Madden Ltd. * Asset Management: 2.0% Brookfield Asset Management, Inc. Triangle Capital Corp. Beverage & Tobacco Products: 0.7% Fomento Economico Mexicano S.A.B. de C.V. - ADR Broadcasting: 0.7% Liberty Media Corp. * Chemical Manufacturing: 8.3% Alexion Pharmaceuticals, Inc. * BioMarin Pharmaceutical, Inc. * Carbo Ceramics, Inc. E.I. du Pont de Nemours & Co. Endo Pharmaceuticals Holdings, Inc. * Estee Lauder Companies, Inc. Hospira, Inc.* Kraton Performance Polymers, Inc. * Perrigo Co. Valeant Pharmaceuticals International, Inc. Computer & Electronic Products: 14.1% Apple, Inc.* Applied Signal Technology, Inc. ARM Holdings PLC - ADR Aruba Networks, Inc. * Cardtronics, Inc. * EZchip Semiconductor Ltd. * Illumina, Inc. * IPG Photonics Corp. * Ixia * Logitech International SA -GDR * Mettler-Toledo International, Inc. * OmniVision Technologies, Inc.* ResMed, Inc. * Trimble Navigation Ltd. * Varian Medical Systems, Inc. * Volcano Corp.* Credit Intermediation: 6.4% Banco Macro SA - ADR Banco Santander Chile - ADR Bancolombia SA -ADR Bank of the Ozarks, Inc. Credicorp Ltd. First Cash Financial Services, Inc. * Grupo Financiero Galicia SA - ADR * ICICI Bank Ltd. - ADR Data Processing & Hosting Services: 2.7% Akamai Technologies, Inc. * HMS Holdings Corp. * Juniper Networks, Inc. * Electrical Equipment: 2.8% Franklin Electric Co., Inc. iRobot Corp. * Rockwell Automation, Inc. Fabricated Metal Products: 0.8% Stanley Black & Decker, Inc. Information Services: 3.4% Baidu, Inc. - ADR * IAC/InteractiveCorp. * MercadoLibre, Inc. * Sina Corp. * Insurance Carriers: 2.6% AMERIGROUP Corp. * Healthspring, Inc. * Humana, Inc. * Machinery: 2.9% Actuant Corp. Cummins, Inc. Dresser-Rand Group, Inc. * FMC Technologies, Inc. * Medical Equipment: 1.4% Alcon, Inc. Edwards Lifesciences Corp. * Merchant Wholesalers: 2.2% AmerisourceBergen Corp. Herbalife Ltd. Polo Ralph Lauren Corp. Mining: 2.6% Allied Nevada Gold Corp. * Companhia de Minas Buenaventura SA - ADR Newcrest Mining Ltd. - ADR Oil & Gas: 3.4% Concho Resources, Inc. * Core Laboratories NV Pioneer Natural Resources Co. Sunoco, Inc. Online Retailers: 1.7% eBay, Inc. * Netflix, Inc. * Paper Manufacturing: 0.9% Clearwater Paper Corp. * Primary Metal Manufacturing: 0.8% Precision Castparts Corp. Professional, Scientific & Technical Services: 9.6% Cognizant Technology Solutions Corp. - Class A * F5 Networks, Inc. * Focus Media Holding Ltd. - ADR * iGate Corp. Infosys Technologies Ltd. - ADR MAXIMUS, Inc. NetScout Systems, Inc. * Radiant Systems, Inc. * Syntel, Inc. VanceInfo Technologies, Inc. - ADR * VeriSign, Inc. * Rail Transportation: 1.6% Canadian National Railway Co. Genesee & Wyoming, Inc. - Class A * Rental & Leasing Services: 0.7% Textainer Group Holdings Ltd. Software & Publishing: 5.3% Autodesk, Inc. * Epicor Software Corp. * Informatica Corp. * Oracle Corp. RightNow Technologies, Inc. * SuccessFactors, Inc. * Textile Products: 0.6% Interface, Inc. Toys & Games: 0.7% Hasbro, Inc. Transportation Equipment: 4.4% Autoliv, Inc. Magna International, Inc. Tata Motors Ltd. - ADR TRW Automotive Holdings Corp. * Westinghouse Air Brake Technologies Corp. Transportation Services: 1.8% C.H. Robinson Worldwide, Inc. UTi Worldwide, Inc. TOTAL COMMON STOCKS (Cost $49,441,429) PREFERRED STOCKS: 2.7% Beverage & Tobacco Products: 1.0% Companhia de Bebidas Das Americas - ADR Credit Intermediation: 0.9% Banco Bradesco SA - ADR Food & Beverage Stores: 0.8% Companhia Brasileira de Distribuicao - Class A- ADR TOTAL PREFERRED STOCKS (Cost $1,597,702) SHORT-TERM INVESTMENT: 8.4% Money Market Fund: 8.4% Federated U.S. Treasury Cash Reserves Fund - Institutional Shares, 0.008% ^ TOTAL SHORT-TERM INVESTMENT (Cost $5,366,343) TOTAL INVESTMENTS IN SECURITIES:100.0% (Cost $56,405,474) Other Assets in Excess of Liabilities: 0.0%# TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ADR American Depository Receipt GDR Global Depository Receipt # Less than 0.05% ^ 7-day yield as of December 31, 2010. The cost basis of investments for federal income tax purposes at December 31, 2010 was as follows: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at theFund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Exposure at December 31, 2010 (Unaudited) CAN SLIM Select Growth Fund, (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below: • Level 1 -Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3— Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing theasset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's net assets as of December 31, 2010: Description Level 1 Level 2 Level 3 Total Common Stocks^ $- $- Preferred Stocks^ - - Short-Term Investment - - Total Investments in Securities $- $- ^ See Schedule of Investments for industry breakout. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Professionally Managed Portfolios By (Signature and Title) /s/ Eric Falkeis Eric Falkeis, President DateFebruary 23, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/Eric Falkeis Eric Falkeis, President Date February 23, 2011 By (Signature and Title)*/s/ Patrick J. Rudnick Patrick J. Rudnick, Treasurer Date February 21, 2011 * Print the name and title of each signing officer under his or her signature.
